DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-30 and 33-44 are pending in the application. Claims 23-26, 28-29, 33-36 and 38-39 have been amended, claims 31-32 have been canceled and claims 43-44 have been added.
The amendment filed 8/12/22 overcomes the following rejections/objections: 1) objections to claims identified in last OA; 2) claim rejections to claims 38-42 under 35 U.S.C. 112(a).
Claim rejections to claims 31-32 under 35 U.S.C. 112(d) are moot in view of claim cancelation.
Claim interpretation under 35 U.S.C. 112(f) for elements identified in last OA is no longer applicable.

Response to Arguments
Applicant' s arguments filed 8/12/22 have been considered but are moot in view of new ground(s) of rejections.

Claim Objections
The following objections are applied:
Claim 26 “the estimated T*” and “the reconstructed rotation matrix ” has no antecedent basis. Examiner considers claim 25 be dependent on claim 24, and claim 26 be dependent on claim 25. 
Claim 33 recites “A predictive video decoding device”, while the body of the claim recites encoding acts.  
Claim 33 recites “motion information comprising a geometric transformation and a translation transformation”. It is noted that “a translation transformation” is part of a geometric transformation.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 seems to be an independent medium claim, but is dependent upon method claim 23. Applicant is advised to rewrite claim 43 to convert it into an independent form which includes all the limitations on which it depends. Claim 44 has similar issue. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 28-29, 33, 38-39 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (US Publication 2015/0092851 A1, hereafter YOSHIKAWA), in view of Shen et al. ( Shen, Y.-Z., et al., “A quaternion-based geodetic datum transformation algorithm”, J Geod (2006) 80: pp. 233–239, DOI 10.1007/s00190-006-0054-8, hereafter Shen).
As per claim 23, YOSHIKAWA teaches the invention substantially as claimed including a method for predictive video encoding (Abstract; FIG. 1; FIG. 46), comprising:
obtaining motion information comprising a geometric transformation, wherein the geometric transformation comprises a rotation transformation and a translation transformation, wherein the rotation transformation is represented by a rotation matrix R (para. [0066]; para. [0133]-[0135] including eq. (2));
obtaining information representative of the rotation transformation;
obtaining an estimation of the translation transformation; 
determining an estimation error                        
                             
                            ∆
                            T
                        
                     between the translation transformation and the estimation; and
encoding the estimation error                         
                            ∆
                            T
                             
                        
                    (YOSHIKAWA discloses an image coding method including selecting two or more transform components from among a plurality of transform components that include a translation component and non-translation components (ABSTRACT). YOSHIKAWA further teaches calculation of residual motion information which represents a difference between the current motion information and prediction motion information, i.e., motion information of neighboring coded blocks adjacent in space (intra prediction) or time (inter prediction) to the current block to be coded (para. [0124]; FIG. 5-6). Since motion information includes a plurality of components, prediction motion information may include a translation component, a rotation component, a scaling component, and a shearing component. YOSHIKAWA then calculates a residual translation component, a residual rotation component and so on. Similarly, the residual translation component is the difference between the current translation component and a prediction translation component (FIG. 10; para. [0165]). Furthermore, YOSHIKAWA teaches selection of the translation component and other components and performing encoding on the selected components (FIG. 11-16; FIG. 18-19; para. [0221]-[0222]).
The limitations regarding obtaining an estimation of the translation transformation based on the information representative of the rotation transformation, however, are not apparently available in YOSHIKAWA.
Shen discloses an algorithm using quaternions to represent rotation parameters and then deriving the formulae to compute quaternion, translation and scale parameters in the Bursa–Wolf geodetic datum transformation model from two sets of co-located 3D coordinates (Abstract). Bursa–Wolf similarity transformation model can be written as    si = t + kRpi (21) where si, pi (i = 1, ... n) are two sets of co-located 3D coordinates in two different systems,                         
                            t
                            =
                            
                                
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            X
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            Y
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            Z
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                     denotes three translation parameters, k denotes the scale parameter (in the case of this seven parameter model) and the 3 × 3 rotation matrix R contains three rotation parameters. Shen first estimates the rotation matrix R, then derives scale parameter k and translation vector t based on the rotation matrix R (page 234 right col. 1st para. following section 3 heading; eq. (22), (27), (30), (36) & (40); page 236 left col. lines 1-16).  
Taking the combined teachings of YOSHIKAWA and Shen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider calculating translation vector based on rotation matrix in order to obtain translation parameters in an efficient and accurate manner. 

As per claim 28, an independent claim, YOSHIKAWA in view of Shen teaches a method for predictive decoding (YOSHIKAWA para. [0084]; FIG. 20), comprising: 
obtaining motion information comprising a geometric transformation, wherein the geometric transformation comprises rotation information representative of a rotation transformation and information representative of an estimation error ΔT of a translation transformation (See rejections applied to claim 23 regarding geometric transformation, rotation transformation and translation transformation. See also rejections applied to claim 23 regarding generating an estimation error ΔT of a translation transformation.  YOSHIKAWA FIG. 22 showing decoding motion information, FIG. 23 showing decoding residual motion information, such as the residual translation component S443 (i.e. ΔT)), wherein the estimation error is based on the rotation information (See rejections applied to claim 23 regarding Shen’s teaching).

As per claim 29, dependent upon claim 28, YOSHIKAWA in view of Shen teaches the translation transformation is determined from an estimation of the translation transformation obtained from the rotation information and from the estimation error ΔT (See rejections applied to claims 23 and 28). 

Claim 33, an independent encoding device claim, is rejected as applied to encoding method claim 23 above. 

Claim 38, an independent decoding device claim, is rejected as applied to decoding method claim 28 above.

Claim 39, dependent upon claim 38, is rejected as applied to claim 29 above.

As per claim 42, dependent upon claim 39, YOSHIKAWA in view of Shen teaches the rotation transformation is represented by a unit quaternion (Shen page 234 eq. (3) & (5) and the line below eq. (5): “If Q = 1, Q is called unit quaternion”; page 236 eq. (45) and the line above: “Because Q is a unit quaternion, it satisfies the condition”).

Claim 43, dependent upon claim 23, is rejected as applied to method claim 23 above.

Claim 44, dependent upon claim 28, is rejected as applied to method claim 28 above.

Claims 24, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (US Publication 2015/0092851 A1, hereafter YOSHIKAWA), in view of Shen et al. ( Shen, Y.-Z., et al., “A quaternion-based geodetic datum transformation algorithm”, J Geod (2006) 80: pp. 233–239, DOI 10.1007/s00190-006-0054-8, hereafter Shen), as applied above to claims 23, 33 and 39 respectively, and further in view of Cai et al. (Cai, K., et al., “PATTERN-BASED 3D MODEL COMPRESSION,” 2016 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Mar. 2016, pp. 2872-2876, hereafter Cai).
As per claim 24, dependent upon claim 23, YOSHIKAWA in view of Shen does not teach the recited limitations.
Cai in the same field of endeavor discloses a method for compression of a 3D model by exploring repetition among constituent components (Abstract). Cai transforms the input 3D model into a new representation consisting of patterns, instances and unique parts. An instance is represented by the transformation matrix M, from its corresponding pattern to this instance part, and the related pattern’s ID. M is further decomposed into translation vector T(tx, ty, tz) and rotation matrix R. T and (ψ, θ, φ) are quantized and further compressed by an entropy codec. Cai further teaches determining  a reconstructed rotation matrix Rd (i.e., decoding the encoded R) in order to optimize the quantization parameters (page 2873 left col. 2nd and 3rd para; page 2873 right col. eqn. (2) and the line following eqn. (2)).
As analyzed above in rejections to claim 23, Shen teaches estimate a translation vector based on rotation matrix. Therefore, taking the combined teachings of YOSHIKAWA, Shen and Cai as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider obtaining a reconstructed rotation component as performed by Cai in order to determine a translation component in an efficient manner.  

Claim 34, dependent upon claim 33, is rejected as applied to claim 24 above.

As per claim 41, dependent upon claim 39, YOSHIKAWA in view of Shen and Cai teaches the rotation transformation is represented by three Euler angles (Cai page 2873 left col. 2nd para. “rotation matrix R , which is represented by the Euler angles (ψ, θ, φ)”).

Claims 25-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (US Publication 2015/0092851 A1, hereafter YOSHIKAWA), in view of Shen et al. ( Shen, Y.-Z., et al., “A quaternion-based geodetic datum transformation algorithm”, J Geod (2006) 80: pp. 233–239, DOI 10.1007/s00190-006-0054-8, hereafter Shen) and Cai et al. (Cai, K., et al., “PATTERN-BASED 3D MODEL COMPRESSION,” 2016 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Mar. 2016, pp. 2872-2876, hereafter Cai), as applied above to claims 24 and 34 respectively, and further in view of Mekuria et al. (Mekuria, R., et al., “Design, Implementation, and Evaluation of a Point Cloud Codec for Tele-Immersive Video,” IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 27, NO. 4, APRIL 2017, pp 828-842, hereafter Mekuria).
As per claim 25, dependent upon 24, YOSHIKAWA in view of Shen and Cai teaches calculating motion between two sets of co-located coordinates si, pi(i = 1, … n) (Shen page 234 right col. 1st para. following section 3 heading). The recited limitations, however, are not apparently available. 
Mekuria discloses an inter-predictive coding algorithm by determining a motion vector as a rigid transform. Specifically, a current point cloud P and a reference cloud I are divided into macroblocks (e.g. 16 × 16 × 16). In the next step, each of the macroblocks M_p (in P) is traversed to find if a corresponding macroblock exists in M_i (in I). A prediction is performed based on computing a rigid transform between the blocks mapping the points M_i to M_p through ICP (Iterative Closet Point) algorithm. When the ICP algorithm converges, it is determined there is a match between macroblocks M_p and M_i, and the estimated rigid transform is regarded as the motion vector. Since the reference I is a preceding reference point cloud frame, the motion vector points to the corresponding macroblock M_p in current point cloud frame P. See pages 834-835 Table I, Fig. 8, and section “A. Predictive Algorithm”.
Therefore, taking the combined teachings of YOSHIKAWA, Shen, Cai and Mekuria as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider obtaining a vector as specified by Mekuria in order to determine a motion vector between two point clouds.  

As per claim 26, dependent upon claim 25, YOSHIKAWA in view of Shen, Cai and Mekuria teaches the estimate T* of the translation transformation is a function of the reconstructed rotation matrix R.sup.rec and of a reconstructed vector pointing to the matched reference 3D block (As analyzed above in claim 24, based on the motion information and the reconstructed rotation matrix Rd, an estimated translation T* can be determined. Note YOSHIKAWA teaches encoding the motion vector, therefore corresponding to the reconstructed rotation matrix Rd, there is a reconstructed motion vector. The estimated translation T* is then determined based on the reconstructed motion information (vector) and the reconstructed rotation matrix Rd.)  

Claim 35, dependent upon claim 34, is rejected as applied to claim 25 above.

Claim 36, dependent upon claim 35, is rejected as applied to claim 26 above.

As per claim 37, dependent upon claim 36, YOSHIKAWA in view of Shen, Cai and Mekuria teaches that the geometric transformation is represented by a 4×4 transformation matrix determined using an Iterative Closest Point, ICP, algorithm (Mekuria page 834 right col. and page 835 left col.).

Claims 27, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (US Publication 2015/0092851 A1, hereafter YOSHIKAWA), in view of Shen et al. ( Shen, Y.-Z., et al., “A quaternion-based geodetic datum transformation algorithm”, J Geod (2006) 80: pp. 233–239, DOI 10.1007/s00190-006-0054-8, hereafter Shen) and Mekuria et al. (Mekuria, R., et al., “Design, Implementation, and Evaluation of a Point Cloud Codec for Tele-Immersive Video,” IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 27, NO. 4, APRIL 2017, pp 828-842, hereafter Mekuria).
As per claim 27, dependent upon claim 23, the recited limitations have been analyzed and rejected as applied to claim 37 above.

As per claim 30, dependent upon claim 29, is rejected as applied to claim 27 above.

Claim 40, dependent upon claim 39, is rejected as applied to claim 30 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664